Whitaker, Judge,
delivered the opinion of the court:
Plaintiff had a contract for the installation of lighting facilities at the Mercer County Airport, Mercer County, New Jersey. It sues the defendant for the amount of $13,826.30, alleging that it was underpaid for various items either because the unit price used in computing the amount due was too low, or that the measurements in computing the amount due were incorrect, and on other grounds.
We have carefully examined the commissioner’s findings, and the exceptions thereto taken by both the plaintiff and the defendant, and we are of the opinion that the findings are amply supported by the evidence. According to those find*599ings plaintiff is entitled to recover for six additional cable splices, as set out in finding 9, at the unit price of $16.00 a splice, amounting to a total of $96.00, and it is also entitled to recover for seven other cable splices to an existing cable that had been damaged, at the unit price of $16.00 a splice, amounting to $112.00.
In finding 18 we have found that the plaintiff’s supervision cost during the period when the work was suspended was $74.75. Plaintiff, however, is not entitled to recover this item in view of the provisions of paragraph 8.4 of the specifications, which provide that the Government shall not be liable for damages or loss of anticipated profits resulting from stoppage of the work.
We also found in finding 19 that the fair and reasonable value of the work of refilling trenches was $379.18, but plaintiff is not entitled to recover this sum because this work was clearly required by paragraph III-A2 of the specifications.
For the cable splices (findings 9 and 15), for the 4,200 feet of No. 8 cable (finding 12), and for chipping the macadam (finding 16) the plaintiff is entitled to recover the total sum of $368.16. Judgment for this amount will be entered.
Howell, Judge; Madden, Judge; Littleton, Judge; and Jones, Chief Judge, concur.